FEDERATED MUNICIPAL SECURITIES FUND, INC. 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 May 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MUNICIPAL SECURITIES FUND, INC. Class A Shares Class B Shares Class C Shares Class F Shares 1933 Act File No. 2-57181 1940 Act File No. 811-2677 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive forms of Prospectus and Statement of Additional Information dated May 31, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 70 on May 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-7268. Very truly yours, /s/ George F. Magera George F. Magera Assistant Secretary
